UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 22, 2007 ————— VALIDUS HOLDINGS, LTD. (Exact name of registrant as specified in its charter) ————— Bermuda 001-33606 98-0501001 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 19 Par-La-Ville Road, Hamilton, HM 11 Bermuda (Address of principal executive offices) Registrant’s telephone number, including area code: (441) 278-9000 Not Applicable (Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 27, 2007, Validus Holdings Ltd. (“Validus” or the “Company”) and the underwriters of Validus’ recently completed initial public offering closed on the sale of an additional 453,933 Validus common shares to the underwriters to cover over-allotments.Net proceeds to Validus from the exercise of the over-allotment option were approximately $9.3 million.In total, including the over-allotment shares, the Company has sold 15,698,821 common shares at $22.00 per share, before underwriting discounts and commissions, resulting in net proceeds of approximately $323.4 million. Goldman, Sachs & Co. and Merrill Lynch, Pierce, Fenner & Smith Incorporated acted as joint book-running managers for the offering. A registration statement relating to these securities has been filed with and declared effective by the Securities and Exchange Commission.Information about this offering is available in the prospectus supplement and the accompanying prospectus filed by Validus with the Securities and Exchange Commission. The information in this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 27, 2007 VALIDUS HOLDINGS, LTD. (Registrant) By: /s/ Joseph E. (Jeff) Consolino Name: Joseph E. (Jeff) Consolino Title: Executive Vice President & Chief Financial Officer
